Citation Nr: 1120717	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date earlier than March 2, 2006 for the establishment of service connection for PTSD.

4. Entitlement to an initial compensable disability rating for bilateral hearing loss.

5. Entitlement to an effective date earlier than March 2, 2006 for the establishment of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has active duty service from February 1953 to February 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006 and April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The August 2006 rating decision granted service connection for PTSD, with an evaluation of 30 percent, and for bilateral hearing loss, with a noncompensable evaluation, both with an effective date of March 6, 2006. The April 2007 rating decision granted entitlement to an earlier effective date of March 2, 2006 for both claims and denied entitlement to service connection for a left knee disability.

The issues of entitlement to increased initial disability ratings for PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether a current knee disability is related to in-service parachute jumps and reported knee pain.

2. The Veteran withdrew a claim for entitlement to an effective date earlier than March 2, 2006 for the grant of service connection for PTSD at a March 2011 Board hearing.

3. The Veteran withdrew a claim for entitlement to an effective date earlier than March 2, 2006 for the grant of service connection for bilateral hearing loss at a March 2011 Board hearing.


CONCLUSIONS OF LAW

1. A left knee disability was incurred in military service. 38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 

2. The Veteran has withdrawn his appeal as to the issue of entitlement to an effective date earlier than March 2, 2006 for the grant of service connection for PTSD. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.204 (2010).

3. The Veteran has withdrawn his appeal as to the issue of entitlement to an effective date earlier than March 2, 2006 for the grant of service connection for bilateral hearing loss. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.204 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to grant the claim for entitlement to service connection for a left knee disability. Therefore, no further notice or development is needed with respect to this appeal.

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, weighing all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether a currently diagnosed left knee disability is related to in-service parachute jumps and documented knee pain.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree. 38 C.F.R. § 3.307(c) (2010).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

A September 1972 retirement physical examination does not include any indicated knee disabilities. In July 1971, service records indicate that the Veteran sought treatment for left knee pain and weakness.

The Veteran filed a claim for entitlement to service connection for a left knee disability in March 2006, at which time he asserted that disability began during military service in 1952.

August and September 1986 Army hospital records show treatment for acute left knee pain with swelling after exercise. Mild degenerative changes were found upon x-ray. An Army physician noted that bone spurs seen were consistent with early osteoarthritis.

Private treatment records indicate that the Veteran was diagnosed with a left knee meniscal tear and chondromalacia in August 2005 after he injured his knee during law enforcement training. Degenerative changes were noted upon examination. An August 2005 record from a Dr. Robert Dombrowski also indicates possible diagnoses of chronic tendonitis and a mild sprain of the ACL. Knee pain was previously noted in private treatment records from April 2005 and July 2005. The Veteran subsequently underwent arthroscopic surgery on the left knee.

A January 2006 private medical examination, conducted by a Dr. Jeffrey Berg, indicates that knee problems persisted after arthroscopic surgery. Significant arthritis was suspected. 

A December 2006 medical status report that the Veteran submitted to his employer indicates that he experienced a severe knee injury, diagnosed as a torn meniscus and chondromalacia. A question on the form states, "How did injury happen?" The Veteran wrote, "School Basic Law Enforcement (detected then)."

A private physician, Dr. William Dunwoody, identified advanced degenerative changes in March 2006, which he found to be consistent with degenerative arthritis. 

A May 2006 VA QTC examination report does not include an etiology opinion, though it indicates that pain and swelling of the left knee were present upon examination. 

An October 2006 VA contract examination report includes an opinion that the Veteran's current left knee disability was due to his report of left knee pain in service. As a rationale, the examiner stated the opinion was based on ligament/cartilage injury and partial joint replacement. The RO determined that this was an inadequate rationale to support the positive nexus opinion and sent the claims file to an independent medical examiner to issue an opinion with an adequate rationale. The second examiner indicated that a current left knee disability was not related to military service. As a rationale for this opinion, the examiner provided that the Veteran's "first appointment for knee problem was in 07/1991 which was resolved by physical therapy. Also his medical records show injury to the knee with meniscal tears while he was in Sherif [sic] training School for Fiarfax county [sic]." 

However, the history cited in this rationale is not consistent with the record. As discussed above, treatment for knee pain and diagnosis of degenerative changes is documented in 1989 and in 1971. 

In a February 2008 statement, the Veteran asserted that his left knee injury was due to 21 years of parachuting and running on hard surfaces while assigned to the U.S., Army Special Forces Command - his assignment being confirmed by record evidence.  He reported that he made more than 200 parachute jumps during his military career. He reported that his retirement physical was very quick and that he did not report any knee problems because he "did not know any better."
 
February and December 2008 records from Dr. Dombrowski indicate continuing left knee pain. Dr. Dombrowski reviewed the Veteran's military treatment records and indicated that the Veteran probably had some impairment secondary to documented knee pain in 1971. As his the Veteran's treating physician, Dr. Dombrowski has both expertise and an informed basis for his opinion.  See Van Slack v. Brown, 5 Vet. App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

An April 2008 letter from a private physician, Dr. Michelle Szczepanik, includes a positive nexus opinion for a left knee disability. She stated that bone spurs, seen on x-rays in 1986, are known to develop in deteriorating joints damaged by arthritis. She noted that the presence of these osteophytes on the Veteran's 1986 x-rays was  indicative of arthritis that began prior to 1986. She also found it very likely that the Veteran had osteoarthritis on active duty which was only given the diagnosis of 'left knee pain' until 1986."  Dr. Szczepanik remarked that her opinion was consistent with Dr. Dombrowski's opinion that impairment was present as far back as 1971. The Board finds Dr. Szczepanik's opinion competent and credible, in part due to its consistency with Dr. Dombrowski's competent and credible opinion. She also referred to x-ray evidence to state that impairment existed before it was found. 

Left knee pain was documented in VA medical center treatment records from 2009, with no etiology noted.

The Veteran testified at a March 2011 Board hearing. The Veteran reported a 20-year history of running and parachuting in service and that he experienced continuous knee pain after service. He reported that he tried to ignore the pain until degenerative changes were identified on an MRI after he was injured in August 2005. The Board finds no reason to doubt the Veteran's competency or credibility in asserting that he experienced pain during and after military service. 

The Veteran, as a layperson, is competent to report knee pain. Further, knee pain without x-ray or imaging examination is documented in military service, in 1971, and after military service, in the 1980s. The Veteran's private physicians have opined that it is likely that, had diagnostic scans been performed in 1971, degenerative changes would have been seen after a 20-year military career of running on hard surfaces and parachuting. The Board has found these opinions to be competent, credible, and significantly probative in deciding the claim. An independent medical examiner's negative nexus opinion issued shortly after an October 2006 VA contract examination has been found to be of little significant probative value. Therefore, the competent, credible, and probative medical evidence of record indicates that a current knee disability is related to knee pain experienced in military service. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (stating that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Weighing all doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise as to whether a current left knee disability is etiologically related to knee pain documented in military service. Accordingly, the claim is granted. See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.


Withdrawn Claims

In March 2011, the Veteran expressed his desire to withdraw his appeals as to the issues of entitlement to earlier effective dates for PTSD and bilateral hearing loss. By regulation, any notices of disagreement and substantive appeals inferred to reference these issues are therefore deemed withdrawn. See 38 C.F.R. § 20.204(c) (2010). As a result, the Board currently lacks jurisdiction over the issues, and the appeals as to these issues are dismissed. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d) (2010).


ORDER

Entitlement to service connection for a left knee disability is granted.

The appeal as to entitlement to an effective date earlier than March 2, 2006 for the establishment of service connection for PTSD is dismissed.

The appeal as to entitlement to an effective date earlier than March 2, 2006 for the establishment of service connection for bilateral hearing loss is dismissed.
REMAND

On September 15, 2006, the RO issued a rating decision which assigned an evaluation of 30 percent for PTSD and a noncompensable evaluation for bilateral hearing loss, both effective March 6, 2006. The RO issued a subsequent rating decision on April 25, 2007 confirming these disability ratings but granting an effective date of March 2, 2006 for the granting of service connection of both disorders. 

In correspondence received by the RO on April 18, 2008, the Veteran stated his disagreement with the rating decisions, and specifically referenced the rating of his service-connected PTSD.  The RO issued a September 2008 statement of the case for the issues of entitlement to earlier effective dates for both claims and for entitlement to a compensable disability rating for bilateral hearing loss but did not address entitlement to an initial disability rating in excess of 30 percent for PTSD. In correspondence subsequently received, the Veteran asserted that his service-connected PTSD was worse than as reflected by the assigned evaluation.  At a March 2011 Board hearing, the Veteran stated that he wished to pursue this claim. The matter is therefore remanded for issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Also, at a March 2011 Board hearing, the Veteran asserted that his bilateral hearing loss has continued to worsen since a May 2006 QTC examination. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (stating that an examination more than two years old was not sufficient for rating the severity of a current disability).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for PTSD. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA medical center treatment created or updated after July 2009.

2. Issue to the Veteran a statement of the case on the issue of entitlement to an increased initial disability rating for PTSD, and advise him of the requirements for timely perfecting his appeal as to the notice of disagreement was received on April 18, 2008.

3. Schedule the Veteran for a VA examination with a VA examiner with the appropriate expertise to determine the current level of disability due to his bilateral hearing loss. 

The following criteria must govern the examination:

a. The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b.  If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. The examiner must provide detailed findings as to the impact of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

d. The examiner must include Maryland CNC word recognition test results and puretone threshold test results in his report.

e. In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

4. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response.

5. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


